941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Betty Jean MURPHY, Defendant-Appellant.
No. 91-6543.
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1991.Decided Sept. 3, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.   Russell A. Eliason, Magistrate Judge.  (CR-89-280-WS)
Betty Jean Murphy, appellant pro se.
Paul Alexander Weinman, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Betty Jean Murphy appeals from the magistrate judge's order denying her motion to inspect grand jury minutes.   Our review of the record and the magistrate judge's order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate judge.   United States v. Murphy, CR-89-280-WS (M.D.N.C. Mar. 6, 1991).   We deny Murphy's motions for a subpoena duces tecum, her motion for production of documents, and her request for transcripts.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.